ORDER
Theodore Pollard appeals his convictions of burglary in the first degree, three counts of forcible sodomy, one count of sexual abuse, two counts of forcible rape, and seven counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal.and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).